Citation Nr: 1123001	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-36 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected left shoulder, left wrist, and right wrist disabilities.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served in the Puerto Rico Army National Guard from 1964 to February 2003, with regular periods of active duty for training throughout the duration of this service.  The Veteran served on active duty from September 2002 to February 2003.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).  This case was remanded by the Board in July 2008 for additional development.  In an April 2009 decision, the Board denied the claim on appeal.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a March 2010 Joint Motion for Remand (Joint Motion), the Court remanded this appeal in March 2010 for development in compliance with the Joint Motion.  In a June 2010 decision, the Board vacated the April 2009 decision and again denied the claim on appeal.  The Veteran appealed the second Board decision to the Court.  Based on an October 2010 Joint Motion, the Court remanded this appeal in November 2010 for development in compliance with the Joint Motion.


VACATUR

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2010).  Here, the Court remanded the Board's decision with respect to the psychiatric disability issue, finding that the Board's June 2010 decision failed to provide adequate reasons and bases for why the Board found the Veteran's lay testimony to be incompetent and did not adequately explain its reasoning for finding a November 2003 VA examination report to be more probative than other evidence of record.  Therefore, the decision of June 17, 2010 failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the June 17, 2010 decision of the Board that denied service connection for a psychiatric disorder, must be vacated, and a new decision will be entered as if that part of the June 17, 2010 decision by the Board had never been issued.


FINDING OF FACT

The Veteran has a current diagnosis of a psychiatric disorder which is related to a service-connected disability.


CONCLUSION OF LAW

A psychiatric disorder is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010).  VA has issued regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Without deciding whether the notice and development requirements of the VCAA have been satisfied in the present case, this law does not preclude the Board from adjudicating the issue involving the Veteran's claim for service connection for a psychiatric disorder as the Board is taking action favorable to the Veteran by granting service connection for this disorder.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder.

After separation from military service a July 2003 private medical report gave a diagnosis of depression.  The medical evidence of record shows that a psychiatric disorder has been consistently diagnosed since July 2003.

In a September 2003 VA hospital discharge report, the Veteran reported

ongoing marital problems but identifies his recent time spent in Kuwait (six months) as the precipitant for his symptoms.  He spent from September (2002) until February (2003) in Kuwait and during that time he had an accident while on his bike and fractured his right wrist, left wrist and left shoulder.

The diagnosis was depression, not otherwise specified.

A November 2003 VA mental disorders examination report stated that the Veteran's claims file had been reviewed.  The Veteran reported that he was depressed "because he could not work, does not have an income, has many debts, could not sleep, and has sudden crying spells.  He complains of gastric problems all the time. . . .  he is greatly affected by his economical situation."  After mental status examination, the diagnosis was depressive disorder, not otherwise specified.  The examiner stated that "[b]ased on the [V]eteran's psychiatric records, history and evaluations, we find that his neuropsychiatric condition is not due to, nor related to his service-connected conditions."

February 2004, April 2004, and August 2004 VA outpatient mental health reports gave diagnoses of major depression with psychotic features.

A May 2005 private psychiatric report stated that the Veteran "reported he had communication problems with a sergeant, while been in Kuwait. . . .  [He] reported he experienced a traumatic event in Kuwait which [caused his psychiatric symptoms.]"  After mental status examination, the diagnoses were major depressive disorder, recurrent, severe, chronic post-traumatic stress disorder, and generalized anxiety disorder.

In a May 2006 private psychiatric report, the Veteran

said that he was under great stress and tension at war areas, he was always expecting negative things to happen, he remembers the accident he had, thinks [it] is going to happen again to him.  Remembers traumatic situations that happened to fellow soldiers, says has nightmares with it.  He returned from war scenario and was feeling tense, depressed, very irritable, with lack of motivation in life and no interest on things he like to do before.

After mental status examination, the diagnosis was major depressive disorder, recurrent, with psychotic features.  The examiner stated that the Veteran "has an emotional condition that was caused at the wa[r] area, it is secondary to his physical limitations that I consider that are of enough magnitude and severity to cause a depressive condition as the one this [Veteran] has."

A March 2007 VA outpatient mental health report gave a diagnosis of major depression with psychotic features, as well as rule out mood disorder secondary to medical condition.  The examiner noted the general medical conditions as gastroesophageal reflux disease (GERD), dyspepsia, sensorineural hearing loss, hypercholesterolemia, tendinitis, erectile dysfunction, reflex sympathetic dystrophy of the limb, orchitis, hypertension, tinea versicolor, pain in joint involving lower leg, orchitis, colonic polyps: status post polypectomy, cervical stenosis, and cervical disc displacement.

A December 2007 VA outpatient mental health report gave a diagnosis of major depression with psychotic features, as well as rule out mood disorder secondary to medical condition.  The examiner noted the general medical conditions as GERD, dyspepsia, sensorineural hearing loss, hypercholesterolemia, tendinitis, erectile dysfunction, reflex sympathetic dystrophy of the limb, orchitis, hypertension, tinea versicolor, pain in joint involving lower leg, orchitis, colonic polyps: status post polypectomy, cervical stenosis, cervical disc displacement, and low back pain.

An April 2009 private medical report stated that the Veteran had a history of erectile dysfunction, GERD, major depression, hearing loss, neuropathy, high blood pressure, hypercholesterolemia, reflex sympathetic dystrophy of limbs, and cervical and lumbar problems.  The examiner cited numerous physical limitations and complaints the Veteran experienced secondary to his back and neck disorders, including the need to use crutches and pain "so extreme he needs a wheelchair."  The report also stated that the Veteran had significant gastric complaints "as a result of the food he had in Kuwait."  These symptoms were reported as sometimes being sufficiently severe that "he prefers not to eat because he can not tolerate the pain."  He examiner stated that as a result of these problems, the Veteran was not able to work, had economic problems, and was unable to complete basic daily activities.  The report stated that the Veteran's depression was "a consequence" of these factors.  The examiner concluded that

it is more probable than not that his neck and back problem is service connected secondary to his accident and also his psychiatric problems is more probable than not service connected secondary to the conditions presented after the accident.  Also his stomach problem is more probable than not service connected secondary to the food he had in Kuwait.

A December 2009 VA outpatient mental health report gave diagnoses of major depression with psychotic features and mood disorder secondary to medical condition by history.  The examiner noted the general medical conditions as GERD, dyspepsia, sensorineural hearing loss, hypercholesterolemia, tendinitis, erectile dysfunction, reflex sympathetic dystrophy of the limb, orchitis, hypertension, tinea versicolor, pain in joint involving lower leg, orchitis, colonic polyps: status post polypectomy, cervical stenosis, cervical disc displacement: cervicalgia, low back pain, marital/family problems, interpersonal problems, a bladder disorder, flatulence, eructation, gastric pain, and knee arthralgia.

An April 2011 letter from a private psychologist stated that the Veteran's claims file had been reviewed.  The psychologist opined that the Veteran's

service-connected shoulder disorder, and the in-service injury that caused the shoulder disorder, more likely than not caused his mental illness. . . .

I agree with those who have proposed a link between [the Veteran's] 2002 bicycle accident and his current depression.  [The Veteran] clearly suffers from both chronic pain and chronic depressions.  The two conditions emerged almost simultaneously after his bicycle accident and tend to exacerbate each other.  I believe it is more likely than not that [the Veteran's] left shoulder pain and associated pain contributed to the development of his Major Depressive Disorder.

The preponderance of the evidence of record shows that the Veteran's currently diagnosed psychiatric disorder is related to a service-connected disability.  While the Veteran's service treatment records are negative for any complaints or diagnosis of a psychiatric disorder, the medical evidence of record also shows that a psychiatric disorder has been consistently diagnosed since July 2003, approximately five months after separation of military service.  In addition, the medical evidence of record nearly unanimously states that the Veteran's currently diagnosed psychiatric disorder is related to various currently diagnosed medical conditions.  There are multiple medical reports of record which do not include any of the Veteran's service-connected disabilities in the list of medical conditions which impact his currently diagnosed psychiatric disorder.  However, the April 2011 letter from a private psychologist specifically states that the Veteran's currently diagnosed psychiatric disorder is related to his the symptoms of his service-connected left shoulder disability.  The Board finds the April 2011 letter to be highly probative, as it provides a more detailed basis for its findings than the other etiological opinions of record.  Specifically, the Board finds the temporal proximity basis detailed in the April 2011 letter to be highly convincing.  Accordingly, the preponderance of the evidence of record shows that the Veteran has a current diagnosis of a psychiatric disorder which is related to a service-connected disability.  Gilbert, 1 Vet. App. at 56.  As such, service connection for a psychiatric disorder is warranted.

ORDER

The part of the June 17, 2010 decision of the Board that denied service connection for a psychiatric disorder is vacated.

Service connection for a psychiatric disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


